EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5 line 3: remove “preferably 10 to 80 ppm” for being improper in the claim range.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Benaskar et al. US Publication 2020/0239386 who teaches a dehydrogenation process comprising sending an isobutane stream 11 to a catalytic dehydrogenation reactor 103 to produce isobutylene. A heat exchanger is implemented for the feedstream to keep the temperature. A stream of sulfur is injected into the reactor, however it is unclear if the temperature of the sulfur feedstream is lower than the feedstream without sulfur. The method further reacts isobutylene to MTBE but it is unclear if a sulfur free isobutane is combined with a stream comprising sulfur and isobutane prior to dehydrogenation.
The next prior art is Boitaiaux et al. US patent 5,336829 who teaches a process for converting isobutane to isobutylene with the addition of a sulfuric compound. However it is unclear if the temperature of the sulfur feedstream is lower than the feedstream without sulfur. The method further reacts isobutylene to MTBE but it is unclear if a sulfur free isobutane is combined with a stream comprising sulfur and isobutane prior to dehydrogenation.
Thus the prior art does no teach or fairly suggest a dehydrogenation process comprising combining a sulfur-free hydrocarbon stream comprising alkanes with a sulfur-containing hydrocarbon stream comprising a sulfur-containing compound and hydrocarbons to form a reactant feed stream, wherein the temperature of the sulfur-free hydrocarbon stream is greater than the sulfur-containing hydrocarbon stream; and  contacting the reactant feed stream with a dehydrogenation catalyst under conditions sufficient to produce a first product stream comprising alkenes. The prior art does not teach or fairly suggest a dehydrogenation process comprising combining a sulfur-free hydrocarbon stream comprising isobutane with a sulfur containing hydrocarbon stream comprising isobutane to form a reactant feed stream; and contacting the reactant feed stream with a dehydrogenation catalyst under conditions sufficient to produce a product stream comprising isobutylene; then contacting the product stream comprising isobutylene with methanol to produce a product stream comprising methyl tert-butyl ether and an unreacted product stream comprising isobutane; and contacting the unreacted product stream comprising isobutane with the dehydrogenation catalyst under conditions sufficient to convert the isobutane to isobutylene and produce an isobutylene product stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772